Title: From Louisa Catherine Johnson Adams to George Washington Adams, 16 October 1818
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					Dear George
					Washington 16 October 1818.
				
				In Joke while I was in Boston you one day said you would lend your Books to your Uncle Tom in New Orleans I then laughed at the idea but on arriving here he I found a Letter from him in which he requests such a loan from your father and as I know that in that way it would be difficult to procure them you would be rendering me a most essential service if you send a box of them to him which he promises to return safe and which he will in case of accident or death insure you the full value or replace them at any price—Your collection I think would suit him exactly and he would like to have an Italian Grammar and Dictionary as he is anxious to learn that language—Should you accede to my wish you will contribute to restore a mind to peace and happiness which has been rudely buffeted by the shocks of this tempestuous world and we are bound when it is in our power by making a trifling sacrifices to promote the happiness felicity of each other according to our means—I am aware that I need not urge you on a point of this nature as I found you with a heart oerflowing with the milk of human kindness and only waiting for opportunities to prove all its benevolent tendencies I will give you no Lessons on this subject my beloved Son for that worldly experience we must all too soon acquire in our intercourse with mankind whose frailty is a part of his nature will early nip the blossoms which might otherwise endanger by their luxuriance endanger the life of the Tree.—Never did I quit Boston with such reluctance as I felt this last visit when all my fondest hopes where in the way to be gratified by my affectionate good ChildrenMay you go on and prosper and may that God who alone can guide us through the mazes of this life watch over and protect you all to the end of your days and throgh you bless your affectionate / Mother
				
					L. C. A.
				
				
					Harriet Welsh will have to send some things for me to New Orleans you will therefore find an opportunity ready—
				
			